DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed November 8, 2021 is acknowledged.
Claims 1 and 4-19 were pending. Claims 1, 4-8, 10, 12, 14, 16-19, together with new claims 20-22, are being examined on the merits. Claims 9, 11, 13 and 15 are canceled.

Response to Arguments
Applicant’s arguments filed November 8, 2021 have been fully considered.

The following objections and rejections are withdrawn in view of Applicant’s arguments 
and amendments to the claims, or in view of the cancellation of the claims that were subject to the objection or rejection.

	Rejection of claims 15 and 19 under 35 USC § 112(b), indefiniteness
	Rejection of claim 15 under 35 USC § 112(d)
	Rejection of claims 9, 11 and 13 under 35 USC § 103 over Faye in view of GenBank Accession No. KF383114.1 and Lowe


	Rejection of claim 15 under 35 USC § 103 over Faye in view of GenBank Accession No. KF383114.1, Lowe and Ching

	
Rejection of claims 1, 8 and 12 under 35 USC § 103 over Faye in view of GenBank Accession No. KF383114.1 and Lowe
	Applicant argues that the rejections should be withdrawn because the instant specification shows that the primer set SAN0, comprising primer ON A and ON B, with the probe now recited in claim 1 “have an improved activity over the primer set of Faye in Fig. 3A in a real-time amplification reaction”, and that consequently the primer and probe set recited in amended claim 1 show “unexpected results, moreover a better than expected result, as compared to the primer set of Faye” (Remarks, p. 15). 
	The Examiner disagrees. Fig. 3A shows a real-time PCR fluorescence curve comparing various primer sets, and shows SAN0 as producing a curve with higher fluorescent intensity than, e.g., the Faye and San3 primer sets, with the Faye and San3 primer sets exhibiting similar curves. Fig. 3A also shows that the Ct value of San0 is lower than Faye and San3. The instant specification indicates that San3 gave a “good fluorescent signal[]” in detecting Zika virus (p. 23, l. 14). The instant specification does not characterize the Faye signal; however, since the Faye signal is similar to the San3 signal in Fig. 3A, the ordinary artisan would also infer that Faye gives a good fluorescent signal in detecting Zika virus. The instant specification also teaches that the 


	The Examiner disagrees. Applicant has not provided any evidence, nor is any evidence presented in Faye, that the extra 5 bases would have resulted in mismatches or inferior hybridization properties. Therefore, this argument is merely the assertion of counsel without any objective evidence to support it. Notwithstanding that no evidence for the existence of a mismatch has been presented, it is not clear that any such mismatches would affect the ability of the Faye reverse primer to amplify the target conserved region. In fact, it is well-known in the art that the 5’ end of primers can include regions, such as barcodes or universal adapters, that have no homology to the target sequence at all, and that such regions do not impact the ability of the remaining downstream portion of the primer to hybridize to the target sequence. Thus, it is not clear that moving the Faye primer 5 nucleotides outside of the conserved region would have any effect at all on the ability of the Faye primer and probe set to amplify and detect ZIKV.

	Applicant has similarly amended independent claim 12, which is directed to a product, and makes the same unexpected results argument as with claim 1, which is directed to a method (Remarks, p. 16). As noted above, while Applicant states that Fig. 3A demonstrates unexpected results or “improved activity” with the primer set SAN0 as compared to Faye, the ordinary artisan would infer from the data presented in the instant specification that the Faye primer set produces a “good fluorescent signal” and can be used to detect ZIKV nucleic acid. Applicant also makes the same “inferior hybridization” argument as with claim 1 (Remarks, pp. 16-17). In reference to that argument, the Examiner reiterates the comments relating to claim 1 above. Finally, Applicant argues that the instant primers of ON C and D, and ON E and F, are not located in the Faye conserved region, and, are therefore non-obvious (Remarks, p. 17). The Examiner notes that the ON C and D, and ON E and F primers are optional, and Faye was not cited as teaching these primers.
These arguments are not persuasive. The rejections are maintained to the extent that they apply to the newly amended claims.

Rejection of claims 14 and 18 under 35 USC § 103 over Faye in view of GenBank Accession No. KF383114.1, Lowe and Ching
	Applicant makes similar arguments regarding this rejection as with the rejection of claims 1 and 12, and their respective dependent claims (Remarks, pp. 18-20).
	The Examiner reiterates the comments relating to claims 1 and 12 above.


Objection of claims 10 and 16-17
	This objection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1, 8, 12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Faye1 (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013) in view of GenBank Accession No. KF383114.12 (November 23, 2010) and Lowe3 (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990).


Regarding independent claim 1, Faye teaches … 
A method of determining whether a sample comprises ZIKA virus (ZIKV) nucleic acid, the method comprising: performing an amplification reaction with said sample in the presence of a … a first oligonucleotide set (p. 5, left col., para. 2: “mosquitoes samples were collected during routine surveillance”; p. 2, right col., para. 3: “the NS5 sequences of ZIKV were chosen as target for the primers … the primers … are shown in Table 3”; p. 4, right col. para. 2: “RNA was amplified by real-time PCR”);
wherein: the first oligonucleotide set comprises: an oligonucleotide ON A with a consecutive stretch of 25 nucleotides of AARTACACATACCARAACAAAGTGGT (FP_ZIKA_SanO-F) (SEQ ID NO: 1) or a consecutive stretch of at least 23 nucleotides of TACACATACCARAACAAAGTGGT (FP_ZIKV_SanO.alt-F) (SEQ ID NO: 2) (Table 3, forward primer is 
and an oligonucleotide ON B with a consecutive stretch of 18 nucleotides of ACTTGTCCRCTCCCYCTYTGGTC (RP_ZIKA_SanO-R) (SEQ ID NO: 3) (Table 3, reverse primer comprises 18 consecutive nucleotides of SEQ ID NO: 3 and an additional 3 nucleotides on the 3’ end);
wherein: R = A or G; and Y = C or T (Table 3);
the method further comprising determining whether the sample comprises an amplification product of the amplification reaction (p. 5, right col., para. 3: “the assay detected the RNA of all 37 ZIKV strains”);
wherein determining whether the sample comprises an amplification product comprises incubating the amplified sample with one or more ZIKV specific probes that are specific for the amplification product of an amplification with the first oligonucleotide set (p. 2, right col., para. 3: “the NS5 sequences of ZIKV were chosen as target for the primers … a stretch of nucleotides conserved in the strains was identified and the primers and a short LNA probe sequence … was designed … the probe contained the fluorescent reporter dye … and quencher dye … the primers and probe sequences … are shown in Table 3”; p. 4, right col. para. 2: “RNA was amplified by real-time PCR”);
wherein the step of determining whether the sample comprises an amplification product comprises monitoring amplification of the amplification product during the amplification process (real-time) (p. 2, right col., para. 3: “the NS5 sequences of ZIKV were chosen as target for the primers … a stretch of nucleotides conserved in the strains was 

Further, regarding the ON B limitation requiring a consecutive stretch of 23 nucleotides of SEQ ID NO: 3, as noted above, Faye teaches a reverse primer that comprises 18 consecutive nucleotides of SEQ ID NO: 3 and an additional 3 nucleotides on the 3’ end, while instant SEQ ID NO: 3 comprises an additional 5 nucleotides on the 5’ end of the primer followed by 18 nucleotides of the Faye reverse primer. Therefore, Faye teaches a primer that has been shifted 5 nucleotides from the position of SEQ ID NO: 3. Faye also notes that they completed an alignment of the NS5 gene sequence of 14 ZIKV strains and identified a highly conserved region of 102 nucleotides, and that this region is also highly divergent from other flaviviruses. Faye then designed primer and probe sequences directed to this highly conserved region (p. 5, right col., para. 2). As SEQ ID NO: 3 is shifted slightly compared to the Faye reverse primer, the 5 additional nucleotides that are in SEQ ID NO: 3 that extend beyond the end of the Faye primer are outside of the conserved in the ZIKV NS5 genome, as can be seen in GenBank Accession No. KF383114.1, which is one of the sequences that Faye used to create the alignment. Specifically, the Faye reverse primer is the reverse complementary sequence to nucleotides 346-366, while SEQ ID NO: 3 is the reverse complementary sequence to nucleotides 349-371. The 5’ non-overlapping nucleotides in SEQ ID NO: 3 are identical to the reverse complementary sequence of nucleotides 367-371 in GenBank Accession No. KF383114.1. Therefore, the primer pair of 

Further, Faye suggests the limitation wherein the ZIKV specific probes comprise an oligonucleotide with the sequence AAGGTYCTYAGACCAGCTGAA (SEQ ID NO: 8) (Table 3, probe comprises 15 consecutive nucleotides of SEQ ID NO: 8 and an additional nucleotide on the 3’ end). Therefore, Faye teaches a probe that is slightly smaller than SEQ ID NO: 8. Faye also notes that they completed an alignment of the NS5 gene sequence of 14 ZIKV strains and identified a highly conserved region of 102 nucleotides, and that this region is also highly divergent from other flaviviruses. Faye then designed primer and probe sequences directed to this highly conserved region (p. 5, right col., para. 2). While SEQ ID NO: 8 is slightly larger compared to the Faye probe, the additional nucleotides that are in SEQ ID NO: 8 that extend beyond the end of the Faye probe are conserved in the ZIKV NS5 genome, as can be seen in GenBank Accession No. KF383114.1, which is one of the sequences that Faye used to create the alignment. Specifically, the Faye probe corresponds to nucleotides 298-313, while SEQ ID NO: 8 corresponds to nucleotides 292-312. The non-overlapping nucleotides in SEQ ID NO: 8 are identical to nucleotides 292-297 in GenBank Accession No. KF383114.1, which are conserved in ZIKV. Primer design is well known in the art. One of ordinary skill in the art would be able to engage in routine optimization of the Faye probe by shifting its position relative to the target sequence to include additional conserved nucleotides, to arrive at SEQ ID NO: 8, particularly in 

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the primers of Faye to include an additional 5 nucleotides on the 5’ end of the reverse primer. Faye identifies a 102 nucleotide conserved sequence as being highly useful for distinguishing Zika virus from other related viruses with similar or identical clinical presentations. Faye further teaches a real-time PCR assay directed to detecting a 102 nucleotide amplicon corresponding to this conserved sequence. Primer design is known in the art, as taught by Lowe, and the ordinary artisan would have been able to design any number of primer pairs to amplify and detect this 102 nucleotide conserved region. The ordinary artisan would have been motivated to extend the 5’ or 3’ ends of the primers in order to add flanking regions to the amplicons that can be used for downstream processing, such as cloning. The ordinary artisan would have had an expectation of success as such manipulations are well-known in the art.

Regarding claim 8, which depends from claim 1, Faye additionally teaches …
wherein: ON A comprises AARTACACATACCARAACAAAGTGGT (SEQ ID NO:1) or TACACATACCARAACAAAGTGGT (SEQ ID NO:2) (Table 3, forward primer is identical to SEQ ID NO: 1; Table 3, forward primer comprises SEQ ID NO: 2 and an additional 3 nucleotides).
Faye additionally suggests wherein ON B comprises ACTTGTCCRCTCCCYCTYTGGTC (SEQ ID NO: 3), for the same reasons as discussed above in conjunction with the claim 1 rejection.


Regarding independent claim 12, Faye suggests …
A kit comprising … a first oligonucleotide set (p. 4, right col., para. 2 through p. 5, left col., para. 1: “The Quantitect One-Step RT-PCR kit … was used with a … reaction mixture under the following mixture: … kit enzyme mixture … Quantitect RT-PCR buffer, … each primer, … probe … DNA RNA free water … and … extracted sample”);
and the first oligonucleotide set, as in claim 1 (see claim 1 above for relevant citations),
and one or more ZIKV specific probes comprising an oligonucleotide with the sequence AAGGTYCTYAGACCAGCTGAA (SEQ ID NO: 8) (Table 3, probe comprises 15 consecutive nucleotides of SEQ ID NO: 8 and an additional nucleotide on the 3’ end). Therefore, Faye teaches a probe that is slightly smaller than SEQ ID NO: 8. Faye also notes that they completed an alignment of the NS5 gene sequence of 14 ZIKV strains and identified a highly conserved region of 102 nucleotides, and that this region is also highly divergent from other flaviviruses. Faye then designed primer and probe sequences directed to this highly conserved region (p. 5, right col., para. 2). While SEQ ID NO: 8 is slightly larger compared to the Faye probe, the additional nucleotides that are in SEQ ID NO: 8 that extend beyond the end of the Faye probe are conserved in the ZIKV NS5 genome, as can be seen in GenBank Accession No. KF383114.1, which is one of the sequences that Faye used to create the alignment. Specifically, the Faye probe corresponds to nucleotides 298-313, while SEQ ID NO: 8 corresponds to nucleotides 292-312. The non-overlapping nucleotides in SEQ ID NO: 8 are identical to nucleotides 292-297 in GenBank Accession No. KF383114.1, which are conserved in ZIKV. Primer design is well known 

Faye additionally teaches …
wherein: Y = C or T (Table 3);
and wherein at least one of the one or more ZIKV specific probes comprises a locked nucleic acid (p. 2, right col., para. 3: “a short [locked nucleic acid] probe”).

Also, regarding claim 12, it is not clear if Faye teaches the use of a kit including the oligonucleotides of Table 3, or if Faye designed their own primers and probe and used the amplification reagents from the kit. Nevertheless, Faye at a minimum suggests assembling primers and probes into a kit, and, further one of ordinary skill in the art knows that it is useful to organize PCR reagents into kits. Therefore, prior to the effective filing date of the present invention, it would have been prima facie obvious to assemble the Faye target-specific oligonucleotides into a kit. One of ordinary skill in the art would have been motivated to do so to improve the efficiency and throughput of the testing process.

Dependent claims 20 and 21 are directed to the same embodiments cited in claims 1 and 12, respectively, above (i.e., the method and kit using the first oligonucleotide set and the 

In view of the foregoing, claims 1, 8, 12 and 20-21 are prima facie obvious over Faye in view of GenBank Accession No. KF383114.1 and Lowe.

Claims 14, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Faye (Quantitative real-time PCR detection of Zika virus and evaluation with field-caught Mosquitoes, Virology Journal, 10(311): 1-8, 2013) in view of GenBank Accession No. KF383114.1 (November 23, 2010), Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990) and Ching4 (US Patent No. 9,248,422).

	Regarding independent claim 14, Faye teaches … 
a first oligonucleotide set, as in claim 1 (see claim 1 above for relevant citations),
and one or more ZIKV specific probes (i.e., SEQ ID NO: 8), as in claim 12 (see claim 12 above for relevant citations);
and wherein at least one of the one or more ZIKV specific probes comprises a locked nucleic acid (p. 2, right col., para. 3: “a short [locked nucleic acid] probe”).

Faye does not teach …

However, Ching teaches this limitation (col. 2, ll. 45-46: “cartridges and instruments for performing sample isolation and downstream reactions are described”; col. 2, ll. 53-57: “the reaction vial … defines a reaction volume, which is in fluid communication with the transfer port … configured to transfer a sample from an isolation chamber … to the reaction chamber”; col. 10, ll. 13-14: “the sample … can be any biological sample”).


Regarding claim 18, which depends from claim 14, Faye teaches … 
one or more probe oligonucleotides with AAGGTYCTYAGACCA{G}{C}{T}{G}AA (SEQ ID NO: 8) (Table 3, probe comprises 15 consecutive nucleotides of SEQ ID NO: 8 and an additional nucleotide on the 3’ end). Therefore, Faye teaches a probe that is slightly smaller than SEQ ID NO: 8. Faye also notes that they completed an alignment of the NS5 gene sequence of 14 ZIKV strains and identified a highly conserved region of 102 nucleotides, and that this region is also highly divergent from other flaviviruses. Faye then designed primer and probe sequences directed to this highly conserved region (p. 5, right col., para. 2). While SEQ ID NO: 8 is slightly larger compared to the Faye probe, the additional nucleotides that are in SEQ ID NO: 8 that extend beyond the end of the Faye probe are conserved in the ZIKV NS5 genome, as can be seen in GenBank Accession No. KF383114.1, which is one of the sequences that Faye used to create the alignment. Specifically, the Faye probe corresponds to nucleotides 298-313, while 

Faye additionally teaches …
wherein: Y = C or T (Table 3);
and wherein at least the nucleotides with parenthesis are locked nucleic acid nucleotides. Specifically, Faye teaches a probe made from locked nucleic acid nucleotides (p. 2, right col., para. 3: “a short [locked nucleic acid] probe”). The instant limitation “at least the nucleotides” can be construed as including a range of up to and including all of the nucleotides in the probe, as taught by Faye.


Prior to the effective filing date of the present invention, it would have been prima facie obvious to practice the Zika nucleic acid testing of Faye, and to use the Faye probe, using the Ching apparatus. Faye teaches the need for rapid and early detection of Zika virus (p. 2, para. 2). Ching teaches a high throughput testing device that can be used in point-of-care settings (col. 1, ll. 59-67 through col. 2, ll. 1-3). One of ordinary skill in the art would have been 

Dependent claim 22 is directed to the same embodiment cited in claims 14, above (i.e., the apparatus using the oligonucleotide set of ON A and ON B, and the probe of SEQ ID NO: 8). Consequently, claim 22 is rejected for the same reasons as claim 14.

In view of the foregoing, claims 14, 18 and 22 are prima facie obvious over Faye in view of GenBank Accession No. KF383114.1, Lowe and Ching.

Allowable Subject Matter

Claims 4-7, 10, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not teach or suggest at least the claim 10 and claim 19 limitation requiring a combination of at least two of the probes. Therefore, claims 16-17 which depend from claim 10 are also free of the art. 
The prior art does not teach or suggest the primers of SEQ ID NOs: 4-7, as each of the primers is outside of the Faye conserved region. Therefore, claims 4-7 are free of the art.

Conclusion
Claims 1, 4-8, 10, 12, 14, 16-19 and 20-22 are pending. Claims 1, 8, 12, 14, 18 and 20-22 are rejected. Claims 4-7, 10, 16-17 and 19 are objected to, but contain allowable subject matter. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Faye was cited in the Information Disclosure Statement submitted on December 12, 2018.
        2 GenBank Accession No. KF383114.1 was cited in the PTO-892 Notice of References Cited mailed July 10, 2020.
        3 Lowe was cited in the PTO-892 Notice of References Cited mailed July 10, 2020.
        4 Ching was cited in the PTO-892 Notice of References Cited mailed July 10, 2020.